DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of U.S. Patent App. No, 14/751,043, filed 05/25/ 2015, now US Patent No. 10,969,524 B2, which claims priority to U.S. Provisional App. No. 62/017,150, filed 05/25/ 2014. The preliminary amendment filed on 04/29/2022 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-7 in the reply filed on 04/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1, 3, 5-20 are pending. Claims 1,3, 5-7 are under examination on the merits. Claims 1, 3, 5-7 are amended. Claims 2, 4 are cancelled. Claims 8-20 are withdrawn to a non-elected invention from further consideration. 

Information Disclosure Statement
5.	The information disclosure statements submitted on 03/08/2021, and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings

6.	The drawings are received on 03/08/2021. These drawings are acceptable.

Claim Objections
7.	Claims 3, 5-7 are objected to because of the following informalities: It is suggested that in claims 3, 5-7, “claim 1 wherein" be deleted and "claim 1, wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


9.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “the particles exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density, decreasing said final desired optical density rapidly to an intermediate level and fading gradually back to a leuco form”, wherein applicant fails to articulate by sufficiently distinct functional language, applicants regards as those which will facilitate “fast initial activation or final desired optical density rapidly to an intermediate level ” requisite to identifying the activation response or matter claimed (i.e., threshold level), thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 3, 5-7 being depended on claim 1 are rejected as well. 
10.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "the leuco form" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 3, 5-7 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recite “a leuco form”. 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.	Claims 1, 3, 5-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 969,524 B2 (hereinafter ””524”). Although the claims at issue are not identical, they are not patentably distinct from each other because “524 teaches a method for controlling a characteristic of a photochromic dye comprising: selecting a composition of a first microenvironment immediately surrounding a first photochromic dye to control a characteristic of the first photochromic dye through non-covalent interaction between the first photochromic dye and the first microenvironment; creating a first particle comprising the first photochromic dye and the microenvironment immediately surrounding the first photochromic dye; incorporating the first particle within a continuous adhesive host phase having a composition distinct from the composition of the first microenvironment immediately surrounding the first photochromic dye, the host phase being flexible upon curing or complete reaction; and permanently containing the composition of the first microenvironment and the photochromic dye inside said first particle without being diffused into said adhesive host phase, wherein selecting the composition of the first microenvironment immediately surrounding the first photochromic dye to control the characteristic of the first photochromic dye comprises selecting the composition of the first microenvironment immediately surrounding the first photochromic dye to control a hydrogen bonding of the first photochromic dye with the first microenvironment immediately surrounding the first photochromic dye to control both a rate of color change and a color of the first photochromic dye, and further wherein selecting the composition of the first microenvironment immediately surrounding the first photochromic dye to control the characteristic of the first photochromic dye comprises selecting the composition of the first microenvironment immediately surrounding the first photochromic dye to interact by both direct contact and through-space polar interaction with the first photochromic dye to control a color of the first photochromic dye. The “524 claims differ from the instant claims in that the instant claims  preamble therein recites a method for forming an optical article. Given the method steps for forming an optical article in the instant application as presently read on a method for controlling a characteristic of a photochromic dye as disclosed by “524 in the patent claims, it would have been obvious to one ordinary skill in the art that the scope of cited claims encompasses the scope of “524t claims, and thus, render the present claims prima facie obvious. 


Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
14.	Claim 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US Pub. No. 2015/0152322 A1, hereinafter “Nakayama”).  

Regarding claim 1: Nakayama discloses a method for forming an optical article (Page 1, [0013]) comprising: selecting a photochromic dye, optimizing an intensity of a color response of the photochromic dye within a dye matrix by selecting a composition of the dye matrix immediately surrounding the photochromic dye and controlling a characteristic of the photochromic dye through control of hydrogen bonding or dipole-dipole interaction with said composition of the dye matrix immediately surrounding the photochromic dye, isolating the dye matrix containing the photochromic dye within two types of dispersed phase particles, one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment, the particles exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density, decreasing said final desired optical density rapidly to an intermediate level and fading gradually back to a leuco form (Page 21, [0367], Example 7), dispersing the dispersed phase particles within a host phase layer distinct from the dye matrix containing the photochromic dye, wherein the photochromic dye and the dye matrix are permanently contained within the dispersed phase particles and separate from the host phase layer (Page 21, [0368]-[0370], Comparative Example 6). 

Regarding claim 3: Nakayama discloses the method for forming an optical article, wherein the step of optimizing a characteristic of the photochromic dye within the dye matrix comprises controlling a polarity of the dye matrix (Page 21, [0370], Comparative Example 6). 

	Regarding claim 5: Nakayama discloses the method for forming an optical article, wherein the step of optimizing a characteristic of a photochromic dye within the dye matrix comprises optimizing a neutral color tone of the photochromic dye (Page 21, [0370], Comparative Example 6).

Regarding claim 6: Nakayama discloses the method for forming an optical article, wherein the step of isolating the dye matrix containing the photochromic dye within the two types of particles comprises forming a polymeric shell around the dye matrix containing the photochromic dye (Page 21, [0367], Example 7; Page 21, [0368]-[0370], Comparative Example 6).

Regarding claim 7: Nakayama discloses the method for forming an optical article, wherein the step of dispersing the two types of particles within the host phase layer distinct from the dye matrix containing the photochromic dye comprises dispersing the two types of particles within a layer of a transparent material (Page 21, [0367], Example 7; Page 21, [0368]-[0370], Comparative Example 6).

15.	Claim 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ercole et al. (Optimizing the photochromic performance of naphthopyrans in a rigid host matrix using poly(dimethylsiloxane) conjugation, J. Mater. Chem., 2009, 19, 5612–5623, hereinafter “Ercole”).  

Regarding claim 1: Ercole discloses a method for forming an optical article (Page 5612, left Col., Introduction, 1st para, lines 1-7)  comprising: selecting a photochromic dye, optimizing an intensity of a color response of the photochromic dye within a dye matrix by selecting a composition of the dye matrix immediately surrounding the photochromic dye and controlling a characteristic of the photochromic dye through control of hydrogen bonding or dipole-dipole interaction with said composition of the dye matrix immediately surrounding the photochromic dye, isolating the dye matrix containing the photochromic dye within two types of dispersed phase particles such as methoxy substituted 2,2-diaryl-2H-naphthopyran photochromic dyes which are assembled incorporating hydroxy functionality to allow their subsequent attachment to flexible poly(dimethylsiloxane) oligomers (PDMS-naphthopyran) (Page 5613, left col, 2nd para, lines 1-9; Page 5618, compounds 16(a,b)-22(a,b)), one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment (Page 5612, right Col., Page 5618, compounds 16(a,b)-22(a,b); Page 5620, Table 2), the particles exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density, decreasing said final desired optical density rapidly to an intermediate level and fading gradually back to a leuco form (Page 5612, right Col., Scheme 1; Page 5620, Table 2), dispersing the dispersed phase particles within a host phase layer distinct from the dye matrix containing the photochromic dye such as 1:4 weight ratio of poly(ethylene glycol)(400) dimethacrylate (PEGDMA) and 2,20 -bis((4-methacryloxyethoxy)phenyl)propane (EBPDMA) (Page 5613, right Col. 3rd para, lines 1-6, Fig 1), wherein the photochromic dye and the dye matrix are permanently contained within the dispersed phase particles and separate from the host phase layer (Page 5619, left Col., 1st para, lines 1-11).

	Regarding claim 3: Ercole discloses the method for forming an optical article, wherein the step of optimizing a characteristic of the photochromic dye within the dye matrix comprises controlling a polarity of the dye matrix (Page 5618, compounds 16(a,b)-22(a,b); Page 5620, Table 2). 

	Regarding claim 5: Ercole discloses the method for forming an optical article, wherein the step of optimizing a characteristic of a photochromic dye within the dye matrix comprises optimizing a neutral color tone of the photochromic dye (Page 5612, right Col., Page 5618, compounds 16(a,b)-22(a,b); Page 5620, Table 2; Page 5621, right Col., Fig. 6).
Regarding claim 6: Ercole discloses the method for forming an optical article, wherein the step of isolating the dye matrix containing the photochromic dye within the two types of particles comprises forming a polymeric shell around the dye matrix containing the photochromic dye (Page 5619, left Col., 1st para, lines 1-11).

	Regarding claim 7: Ercole discloses the method for forming an optical article, wherein the step of dispersing the two types of particles within the host phase layer distinct from the dye matrix containing the photochromic dye comprises dispersing the two types of particles within a layer of a transparent material (Page 5613, right Col. 3rd para, lines 1-6, Fig 1).

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/10/2022